On October 2, 2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of four (4) years, to run consecutively to the current Federal sentence, for the offense of Criminal Possession of Dangerous Drugs (Methamphetamine), a felony.
On February 8, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Paula Saye-Dooper. The state was represented by Mark Murphy.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.